EXHIBIT 99.1 Roudy Ambroise 3425 Collins Ave., Unit 726 Miami, Florida33141 April 21, 2011 Board of Directors Harmony Metals, Inc. 6538 Collins Ave., Suite 476 Miami, FL33141 Ladies and Gentlemen: I hereby resign as a director of Harmony Metals, Inc., a Florida corporation (the “Company”), effective immediately.My resignation does not in any way imply or infer any dispute or disagreement with the Company or its management relating to the Company’s operations, policies or practices.I wish the Company much success in its future endeavors. Sincerely, /s/ Roudy Ambroise Roudy Ambroise
